DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on May 20, 2021 is entered.

	Claims 2-4, 7-9, 12-15, 19, and 20 have been canceled.

	Claims 1, 5, 6, 10, 11, and 16-18 are pending.

Claims 6, 10, and 16-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2020.

	Claims 1, 5, and 11 are currently under consideration as they read on the elected invention.

3.	In view of applicant’s amendment, following rejections are set forth.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the parent non-substituted antibody” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 1 recites amino acid residues Leu11 from the parent non-substituted antibody obinutuzumab.  It appears that position 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5, and 11 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Umana et al. (NZ 588860A reference on IDS) or Niederfellner et al. (Blood 2011, July 14, 118;2:358-367, reference on IDS) for the reasons of record.

	Umana et al. teach a type II humanized anti-CD20 antibody comprising amino acid substitution in the heavy chain variable region including L11V, wherein the antibody induces higher levels of apoptosis (e.g. see claims 2 and 25, [0020a] in page 9 and [0109a] copied below).  Umana et al. teach that the antibody can be IgG1 antibody and a pharmaceutical composition comprising the antibody and a pharmaceutically acceptable carrier (e.g. see [0158]) and [0181]).


    PNG
    media_image1.png
    269
    662
    media_image1.png
    Greyscale

	Therefore, the teachings of Umana et al. anticipate the instant invention.

	Niederfellner et al. teach type II anti-CD20 antibody obinutuzumab (GA101, known IgG1 isotype) is a glycol-engineered humanized monoclonal antibody used in clinical trials which would be in a pharmaceutical composition (e.g. see Introduction in left col. in page 358).  Niederfellner et al. teach that tin the course of humanization, the leucine in Kabat position 11 of the murine parent antibody B-Ly1 was replaced with valine; the smaller side chain of valine in position 1 allows the phenylalanine residue in position 152 to move out, thereby opening up the elbow angel (e.g. see left col. in page 365).  Niederfellner et al. teach the elbow angel relates to VH to VL and CH to CL via 2 psudo-dyad axes, and thereby affects the spatial arrangement of 2 bivalently bound epitope molecules and valine in position 11 of obinutuzumab induces direct cell death more than leu (more bulky) at position 11 of obinutuzumab (e.g. see 1st full paragraph in right col. in page 362). 

	Therefore the teachings of Niederfellner et al. anticipate the instant invention.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant asserts that the claims are amended to incorporated limitations of P151F and obinutuzumab recited in the now canceled claims 8 and 9 which are not rejected in the previous Office Action As such, applicant asserts that the rejection should be withdrawn.


	
	Contrary to applicant’s reliance on the claim amendments, note that the amended claims recites wherein the heavy chain region of the parent non-substituted antibody comprises at least one of the amino acid residues selected from the group consisting of V11, L11 and P151F.  Both Umana et al. and Niederfellner et al. teach L11V in the process of humanization of obinutuzumab (GA101), wherein the L11V substitution in the heavy chain of the antibody results in more direct cell death compared to unmutated antibody.  Further, both references teach obinutuzumab as parent antibody and applicant has not provided any objective evidence to the contrary. As such, applicant’s arguments have not been found persuasive.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	This is a New Ground of Rejection necessitated by the newly submitted IDS. Claims 1, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umana et al. (WO2007/031875, reference on newly submitted IDS) and Niederfellner et al. (Blood 2011, July 14, 118;2:358-367) in view of Lesk et al. (Nature 1988 335:188-190, reference on IDS) and Murray et al. (Harper’s Biochemistry. 23rd Edition. 1993, Chapter 4, pages 23-28).

The teachings of Niederfellner et al. have been discussed above.  


	Umana et al. teach amino acid substitution in position 11 (Kabat) in the FR1 region with amino acid residues valine, isoleucine or phenylalanine (e.g. see [0016]).  Umana et al. teach substitution in CH1 in position 150 (corresponding to EU Pro 151) (e.g. see [0025] and claim 31).  Umana et al. teach a pharmaceutical composition comprising the modified antibody (e.g. see [0210]).  

	In the examples, Umana et al. teach humanized anti-CD20 antibody produced from the mouse B-Ly1 antibody by using VH_10 as heavy chain framework and IGKV2-40 as the framework for the light chain (e.g. see [0316]). This is known for being obinutuzumab.  Umana et al. further show that mutation L11V in the humanized anti-CD20 antibody influence the apoptosis behavior to the largest extend by influence the interface between the VH and CH1 domains via modification of the elbow angle (e.g. see [0333]).

	
	The teachings of the reference differ from the instant invention by not Pro151 being substituted with phenylalanine (P151F).  

	Lesk et al. teach that studies by electron microscopy, fluorescence polarization, hydrodynamics and X-ray crystallography have demonstrated the ability of different parts of immunoglobulin molecule to move relative to each other and the movement facilitates the multiple interactions that antibodies make with antigen and effector proteins.  Lesk et al. teach st and last paragraphs in left col. in page 189).  Lesk et al. teach the conserved amino acid residues among position 11 is Leu, Val, and Phe and in position 150 is Pro (e.g. see Table 1).  Lesk’s Pro at position 150 of the CH1 of IgG (Kabat) corresponds to the instant Pro at position 151 (EU numbering). 

	Murray et al. teach glycine is the smallest amino acid that can fit into regions of the 3-dimensional structure of protein inaccessible to other amino acids and occurs in regions where peptides bend sharply (e.g. see left col. in page 26). Murray et al. further teach phenylalanine, leucine, valine, and proline belong to the same hydrophobic group (e.g. see Table 4-2 in page 26).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to modify amino acid residues in 150 of the CH1 of the heavy chain of the anti-CD20 antibody obinutuzumab (corresponding to the instant Pro 151) in order to modify the elbow angle of the VL-VH relative to the CL-CH for an antibody with altered direct apoptosis to CD20+ tumor cells.  An ordinary skill in the art would have been motivated to choose amino acid residues having similar properties to replace the pre-existing amino acid residues Pro 150 (identical to the instantly claimed Pro 151) (Pro is hydrophobic) with other hydrophobic amino acid residues such as Phe and have a reasonable expectation of success.  This is because Umana et al. and Niederfellner et al. both teach obinutuzumab can be modified in amino acid residue 11 in the heavy chain VH region to adjust its interaction with Pro 150 (same as Pro 151) in the CH1 region that forms ball-and-socket joint.  Niederfellner et al. also teach strategies of modifying obinutuzumab to open up the elbow angle to modify the antibody function.  The teachings of Umana et al. and Niederfellner et al. together with Lesk et al. and Murray et al. would lead an ordinary skill in the art to modify the position Pro 151 known to be involved in elbow angle with other hydrophobic amino acid residues such as phenylalanine in order to improve CD20 binding and functions (e.g. induction of apoptosis of CD20+ lymphoma cells).

	Applicant’s arguments have been fully considered but have not been found persuasive.


This is not found persuasive for following reasons:

Contrary to applicant’s reliance on unexpected and surprising results, note that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  The claimed combination showed an additive result when a diminished result would have been expected.  See MPEP 716.02.

"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

Here, it was known at the time the invention was filed that the interface between VH and CH1 comprises conserved amino acids forming molecular ball-and-socket joint that determines elbow angle of the VH and VL region with respect to the CH1 and CL region, and that the amino acid residues in the socket and ball involve position 11 and position 151 in the VH, respectively (see the teachings of Umana et al., Niederfellner et al. and Lesk et al. discussed above). Further, it was also known that L11V substitution in obinutuzumab (V has smaller side chain relative to L) allows the phenylalanine residue in position 152 to move out and opening up the elbow angel, enabling obinutuzumab to induce direct cell death more compared to unmutated antibody (see Niederfellner et al. in page 365).  Therefore, an ordinary skill in the art would have been 

	As such applicant’s arguments have not been found persuasive.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

12.	Claims 1, 5, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of copending USSN 16/107,454 (reference application) for the reasons of record. 

	Applicant request that the provisional nonstatutory double patenting rejection be held abeyance. As such, the rejection is maintained for the reasons of record.

13.	No claim is allowed.

14.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 20, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644